EXHIBIT 99.1 For Immediate Release Emergent Group Inc. Reports First Quarter EPS of $0.08 on Record Sales SUN VALLEY, Calif., May 14, 2008 (PRIME NEWSWIRE) Emergent Group Inc. (OTC BB:EMGP.OB- News), a leading provider of mobile medical lasers and surgical equipment, announced results for the first quarter ended March 31, 2008.First quarter revenues increased 3% to a record $4,504,289, compared to revenues of $4,382,808 for the same period in 2007.Net income was $431,900 or $0.08 per basic share for the first quarter, as compared to net income of $517,110 or $0.10 per basic share for the same period in 2007.The Company’s cash position as of March 31, 2008 was $1,532,150 after payment of a $0.30 per share dividend ($1,686,095) in January “The strong financial performance achieved by the Company last year continued into the first quarter of 2008 as we recorded our tenth consecutive quarter of year over year growth in sales,” said Bruce J. Haber, Emergent Group Chairman and CEO.Mr. Haber added, “Last year’s financial accomplishment and the transition to our new and more profitable BPH Platform (Benign Prostatic Hyperplasia, representing approximately 21% of annual sales in 2007) helped grow Emergent sales to record levels in the first quarter.Sales and profits were negatively impacted by the shift of the Easter holiday and physician vacation period this year to March versus April in 2007.We are confident that Emergent will deliver solid and growing financial results throughout the year.” About Emergent Group Inc. Emergent Group Inc. through its wholly owned subsidiary, PRI Medical Technologies, Inc. (“PRI Medical”) provides mobile laser and surgical equipment on a per procedure basis to hospitals, out-patient surgery centers, and physicians' offices.
